DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
		Examiner interprets 1,4,3,6-dianhydro-D gluciol in claim 10 as another name for isosorbide. 
		Examiner interprets 2-hydroxyl-1,2-diphenyl ethanone in claim 10 as another name for benzoin. 
	Claim Objections
Claim 10 is objected to because of the following informalities:  
1,4,3,6-diarhydro-D-gluciol should be amended to: 1,4,3,6-dianhydro-D-gluciol. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
high surface area" in claims 4-5 and 7-8 is a relative term which renders the claim indefinite.  The term "high surface area" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding claim 10, the agent composition wt% (28.5+68.5+3+3=103) does not add up to 100 wt%. 
Further, the term “castor oil/wax” is unclear. It is unclear if the agent composition comprises castor oil, wax or a combination thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Si et al (May 2018).
Si teaches poly(lactic acid)/biobased polyurethane blends with balanced mechanical strength and toughness. 
Si, abstract, teaches a biobased polyurethane (COIPU) consisting of castor oil (CO) and isosorbide (IS). 

A preamble of “for paints and coatings” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195USPQ 430.
A biobased polyurethane (COIPU) consisting of castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 as taught by Si reads on a isoboride based degassing agent as claimed in claim 1. 

Regarding claim 2, a preamble of “for paints and coatings wherein the coatings consist of powder coatings” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or 

Regarding claim 3, the biobased polyurethane (COIPU) consisting of castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 as taught by Si is the same isoboride composition as claimed in claim 3 and therefore it would be expected that the isoboride in the biobased polyurethane (COIPU) would eliminate the need for bisphenol A for degassing in powder coatings. 

Regarding claims 4-9, Si, 2.2, teaches the composition of COIPU was controlled by changing castor oil/isosorbide weight ratio from 10:0 to 8:2, 6:4 and 4:6. 
A biobased polyurethane (COIPU) consisting of castor oil (CO) and isosorbide (IS) having a weight ratio of 8:2 (80 weight percent castor oil/20 weight percent isoboride) as taught by Si reads on a isoboride based degassing agent as claimed in claims 4 and 7. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (KR20180130045, English translation).
Yoo, paragraph 52 of the English translation, teaches a composition comprising isosorbide and benzoin. 

The composition comprising isoboride and benzoin as taught by Yoo reads on an isoboride based degassing agent as claimed in claim 1. 

Regarding claim 2, a preamble of “for paints and coatings wherein the coatings consist of powder coatings” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not 

Regarding claim 3, the composition comprising isosorbide and benzoin as taught by Yoo is the same isoboride composition as claimed in claim 3 and therefore it would be expected that the composition would eliminate the need for bisphenol A for degassing in powder coatings. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Si et al (May 2018) in view of Yu et al (2015) in view of Yoo (KR20180130045, English translation).
Si teaches poly(lactic acid)/biobased polyurethane blends with balanced mechanical strength and toughness. 
Si, abstract, teaches a biobased polyurethane (COIPU) consisting of castor oil (CO) and isosorbide (IS). 
Si, 2.2, teaches the composition of COIPU was controlled by changing castor oil/isosorbide weight ratio from 10:0 to 8:2, 6:4 and 4:6. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the weight ratios between 8:2 and 4:6 (between 40 to 80 weight percent castor oil and 20 to 60 weight percent isoboride) would be effective blends for showing ductile fracture with distinct yield point and stableneck growth during cold drawing before breaking, indicating good toughening efficiency in a PLA matrix. 
Although this reference teaches poly(lactic acid)/biobased polyurethane blends, this reference does not teach the composition comprising silica. 
Yu teaches Simultaneously toughening and reinforcing poly(lactic acid)/thermoplastic polyurethane blend via enhancing interfacial adhesion by hydrophobic silica nanoparticles. 
Yu, abstract, teaches this work focuses on satisfactorily toughening and reinforcing poly(lactic acid)/thermoplastic polyurethane (PLA/TPU) blend with low TPU content (10 wt%) using appropriate amounts of hydrophobic silica nanoparticles (SiO2) via simple melt mixing. Both thermodynamic prediction and transmission electron microscopy micrographs demonstrate that most SiO2 nanoparticles distribute at interfaces between the PLA and TPU phases. This improves interfacial adhesion between the phases, which is attributed to good bonding strength between the PLA and SiO2 via hydrophobic interaction and formation of hydrogen bonds between the TPU and SiO2.
tensile strengths of the blend nanocomposites with 2 and 5 wt% SiO2 are higher than that of the corresponding blend, and even the PLA matrix. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate hydrophobic silica nanoparticles (SiO2) as taught Yu into the composition as taught by Si in an amount to improve interfacial adhesion between poly(lactic acid) and biobased polyurethane blends phases. 
Although the references teach a composition comprising isoboride, castor oil and silica, the references do not teach the composition comprising benzoin. 
Yoo teaches a powder coating composition comprising polyester resin and anhydrosugar. 
Yoo, paragraph 37 of the English translation, teaches in the powder coating composition of the invention at least one additive which is commonly used can included in the powder coating composition. At least one kind selected from for example, the anti-pinhole agent (for example, benzoin) can be used as such additive. 
There is no special limit and the pigment component can use 1~70 parts by weight based on for example the total 100 parts by weight of the curing agent and polyester resin and the other additive components can use 0.1~10 parts by weight. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add benzoin as taught by Yoo into the composition as taught by the references above in an amount to inhibit pinholes in the composition. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20080103340, paragraph 11 of the PGPUB, teaches the composition comprises a hydrogenolysis product of a bioderived polyol feedstock selected from the group consisting of glucose, sorbitol, glycerol, sorbitan, isosorbide, hydroxymethyl furfural, a polyglycerol, a plant fiber hydrolyzate, a fermentation product from a plant fiber hydrolyzate, and mixtures of any thereof. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/14/21